432 F.2d 1359
UNITED STATES of America, Petitioner,v.SABADO-OLLERO, INC., McKennon Dairy Farms, Inc., et al.,Respondents, Honorable George H. Boldt, Nominal Respondent.
No. 26453.
United States Court of Appeals, Ninth Circuit.
Nov. 13, 1970.

Richard W. McLaren, Asst, Atty, Gen. Antitrust Division, Howerd E. Shapiro, Chief, Appellate Section, U.S. Dept. of Justice, Washington, D.C., Gilbert Pavlovsky, Dept. of Justice, San Francisco, Cal., for petitioner.
William Dwyer, of Culp, Dwyer, Guterson & Grader, James L. Magee, of MacBride, Sax & MacIver, Pert D. Byrnes, of Bogle, Gates, Dobrin, Wakefield & Long, Payne Karr, George W. Martin, Dan Riviers, Paul Fetterman, of Helsell, Paul, Fetterman, Todd & Hokanson, George M. Hartung, of LeSourd, Patten & Slemmons, Seattle, Wash., for respondents.
George H. Boldt, U.S. District Judge, Seattle, Wash., nominal respondent.
Before HAMLEY, ELY, and WRIGHT, Circuit Judges.
PER CURIAM:


1
The Petition For a Writ of Mandamus, filed herein on September 21, 1970, is denied.


2
The District Court's Order of September 22, 1970, temporarily staying further discovery and pre-trial proceedings, will remain in effect until December 15, 1970, when certain new and pertinent legislation will become effective.  See Organized Crime Control Act of 1970, Pub.L. No. 91-452, Title II 84 Stat. 922 (Oct. 15, 1970), reprinted in 39 U.S.L.W. Statutes 33, 34 (Oct. 20, 1970).  The District Court may thereafter reconsider the propriety of its Orders of July 17 & 20, 1970.1



1
 If the Government should undertake to prosecute the one witness who may have given deposition testimony in reliance upon the District Court's Order granting immunity, then the District Court may, and this court will, if necessary, consider the validity of any such attempted prosecution